DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Nakata (JP 2013212482 A) does not teach that the primer coating composition (X) comprises a polyolefin resin but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (JP 2013212482 A, hereafter Nakata ‘482, with machine translation) in view of Iwata et al. (U.S. Patent Application Publication 2015/0218405, hereafter Iwata ‘405).
Note: citations for Nakata ‘482 refer to the location in the machine translation.
	Claim 1: Nakata ‘482 teaches a method of making a multilayer coating film (claim 1, [0001]) comprising:
	applying a first colored paint (X), which corresponds to the claimed primer coating composition, to an object to form an uncured first colored coating (claim 1, [0015]);
	applying a second colored paint (Y), which corresponds to the claimed base coating composition, to the uncured first colored coating to form an uncured second color coating (claim 1, [0015]);
	applying a clear coating composition (Z) to the uncured second colored coating to form an uncured clear coating (claim 1, [0015]), where the clear coating can be solvent based ([0304]) and a two-pack composition containing a hydroxyl group containing resin and a polyisocyanate (claim 1, [0015], [0313]); and
	baking and simultaneously curing the uncured first colored coating, the uncured second color coating, and the uncured clear coating (claim 1, [0015]).

	Nakata ‘482 further teaches that the first colored paint (X) only contains isocyanate compounds as optional or alternative components (claims 1-4, [0026], [0029], [0077]), and the second colored paint (Y) only contains isocyanate compounds as optional or alternative components (claims 1-4, [0189], [0201]). 
Therefore, both the first colored paint (X) and second colored paint (Y) can be free of isocyanate containing compounds. Therefore, the amount of isocyanate groups at the interface between the cured first colored paint and cured second colored paint can be 0 parts by mass.

Nakata ‘482 further teaches that the first colored paint (X) can comprise an aqueous film forming resin (claim 1, [0023], [0026]) where the aqueous film forming resin can be polyester resin ([0028]), and that the multilayer coating film can be for an automobile ([0002], [0024]).

With respect to claim 1, Nakata ‘482 does not explicitly teach that the coating composition (X) comprise a polyolefin resin.
Iwata ‘405 teaches a method of making a multilayer coating film (abstract) for automobiles ([0002]) comprising applying a first colored paint (X) (abstract), applying a second colored paint (Y) to the first colored paint (X) (abstract), applying a clear coating composition (Z) to the second colored paint (Y) (abstract), and baking and simultaneously curing the uncured first colored coating, the uncured second color coating, and the uncured clear coating (abstract), where the first colored paint can comprise an aqueous film forming resin (abstract). Iwata ‘405 teaches that polyester resin and polyolefin resin are functional equivalents for the purposes of being the aqueous film forming resin of the first colored paint ([0036]). Both Iwata ‘405 and Nakata ‘482 teach methods of making a multilayer coating film (‘482, claim 1, [0001]; ‘405, abstract) for automobiles (‘482, [0002], [0024]; ‘405, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyolefin resin taught by Iwata ‘405 for the polyester aqueous film forming resin in the first colored paint in the method taught by Nakata ‘482 because polyester resin and polyolefin resin are functional equivalents for the purposes of being the aqueous film forming resin of the first colored paint, as taught by Iwata ‘405. See MPEP 2144.06.

Claim 2: Nakata ‘482 teaches that the first colored paint can comprise an imino-group containing melamine resin ([0077], [0080]) with a weight average molecular weight of 500 to 4000 ([0081]).
Claims 3, 6, and 18: Nakata ‘482 teaches that the first colored paint can comprise a pigment ([0015], [0159]), where the pigment can comprise silica ([0163]), which is a flat pigment.

Claims 4 and 7-9: Nakata ‘482 teaches that the polyisocyanate compound can have a viscosity at 25°C of 200 to 4000 mPa∙s (0.2 to 4 Pa∙s) ([0265]).

With respect to claims 4 and 7-9, Nakata ‘482 does not explicitly teach that the polyisocyanate compound has a viscosity of 0.35 to 5 Pa∙s.
However, the claimed viscosity range of 0.35 to 5 Pa∙s is obvious over the viscosity range of 0.2 to 4 Pa∙s taught by Nakata ‘482 because they overlap. See MPEP 2144.05.

Claims 5, 10-14: Nakata ‘482 teaches that the first colored paint can comprise an organic solvent ([0174]) and, therefore, be solvent based.
Claim 17: Nakata ‘482 teaches that the object can be a plastic member ([0024]).

Claim 19: Nakata ‘482 teaches that the first colored paint can comprise a pigment ([0015], [0159]), where the pigment can comprise silica ([0163]), which is a flat pigment.
With respect to claim 19, the modified teachings of Nakata ‘482 do not explicitly teach that the content of the flat pigment in the first colored paint (X) is within a range of 1 mass% to 20 mass% based on the total amount of resin solid contents of 100 parts by mass.
However, the claimed method differs from the method taught by the modified teachings of Nakata ‘482 only in the concentration of flat pigment in the first colored paint (X), and it has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 20: Nakata ‘482 teaches that the object can be a metal sheet ([0024]) and the first colored paint (X) only contains isocyanate compounds as optional or alternative components (claims 1-4, [0026], [0029], [0077]). 
Therefore, both the object and the first colored paint (X) can be free of isocyanate containing compounds. Therefore, the amount of isocyanate groups at the interface between the object and the first colored paint can be 0 parts by mass.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata ‘482 in view of Iwata et al. ‘405 as applied to claim 1 above, and further in view of Nakata et al. (U.S. Patent Application Publication 2017/0252776, hereafter Nakata ‘776).
The modified teachings of Nakata ‘482 teach the limitations of claim 1, as discussed above. Nakata ‘482 further teaches that the second colored paint (Y) can comprise a cross-linking agent ([0189]), where the cross-linking agent can be a melamine resin ([0201]).

With respect to claim 21, the modified teachings of Nakata ‘482 do not explicitly teach that the melamine resin is an imino-group containing melamine resin having a weight average molecular weight within a range of 400 to 4,000. 
Nakata ‘776 teaches a method of making a multilayer coating film (abstract) for automobiles ([0005]). Nakata ‘776 teaches that a melamine resin cross-linking agent can comprise an imino-group containing melamine resin having a weight average molecular weight within a range of 500 to 4,000 ([0061], [0065], [0223], [0224]). Both Nakata ‘776 and Nakata ‘482 teach methods of making a multilayer coating film (‘482, claim 1, [0001]; ‘776, abstract) for automobiles (‘482, [0002], [0024]; ‘776, [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the imino-group containing melamine resin having a weight average molecular weight within a range of 500 to 4,000 taught by Nakata ‘776 as the melamine cross-linking agent in the second colored paint (Y) in the method taught by the modified teachings of Nakata ‘482 because an imino-group containing melamine resin having a weight average molecular weight within a range of 500 to 4,000 is a suitable melamine resin cross-linking agent for a multilayer coating film for automobiles, as taught by Nakata ‘776. See MPEP 2144.07.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata ‘482 in view of Iwata et al. ‘405 as applied to claim 1 above, and further in view of Nakata et al. ‘776 and Lin (U.S. Patent Application Publication 2006/0045965, hereafter Lin ‘965).
The modified teachings of Nakata ‘482 teach the limitations of claim 1, as discussed above. Nakata ‘482 further teaches that the second colored paint (Y) can comprise a cross-linking agent ([0189]), where the cross-linking agent can be a melamine resin ([0201]).

With respect to claim 22, the modified teachings of Nakata ‘482 do not explicitly teach that the melamine resin is an imino-group containing melamine resin having a weight average molecular weight within a range of 400 to 4,000, or that the number of imino groups per triazine nucleus in the melamine resin is 1 or more.
Nakata ‘776 teaches a method of making a multilayer coating film (abstract) for automobiles ([0005]). Nakata ‘776 teaches that a melamine resin cross-linking agent can comprise an imino-group containing melamine resin having a weight average molecular weight within a range of 500 to 4,000 ([0061], [0065], [0223], [0224]). Both Nakata ‘776 and Nakata ‘482 teach methods of making a multilayer coating film (‘482, claim 1, [0001]; ‘776, abstract) for automobiles (‘482, [0002], [0024]; ‘776, [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the imino-group containing melamine resin having a weight average molecular weight within a range of 500 to 4,000 taught by Nakata ‘776 as the melamine cross-linking agent in the second colored paint (Y) in the method taught by the modified teachings of Nakata ‘482 because an imino-group containing melamine resin having a weight average molecular weight within a range of 500 to 4,000 is a suitable melamine resin cross-linking agent for a multilayer coating film for automobiles, as taught by Nakata ‘776. See MPEP 2144.07.

With respect to claim 22, the modified teachings of Nakata ‘482 do not explicitly teach that the number of imino groups per triazine nucleus in the melamine resin is 1 or more.
Lin ‘965 teaches a method of making a multilayer film (abstract) for automobiles (abstract). Lin ‘965 teaches that imino-group containing melamine resin used in the multilayer film can have an imino amount of 1.2 amino groups per triazine ring ([0068]). Both Lin ‘965 and Nakata ‘482 teach methods of making a multilayer coating film (‘482, claim 1, [0001]; ‘965, abstract) for automobiles (‘482, [0002], [0024]; ‘965, abstract).
The modified teachings of Nakata ‘482 are silent with respect to the number of imino groups per triazine ring in the melamine resin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an imino amount of 1.2 amino groups per triazine ring in the melamine resin as taught by Lin ‘965 as the imino amount in the melamine resin in the modified teachings of Nakata ‘482 because it is a suitable imino amount for a melamine resin for a multilayer film for automobiles, as taught by Lin ‘965.
Further, it would have been a simple substitution that would have yielded predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713